—Procéeding pursuant to CPLR article 78 to review a determination of the respondent State of New York Office of Mental Retardation and Developmental Disabilities, dated November 12, 1997, which, after a hearing, rejected the petitioner’s objection to the establishment of a community residential facility for the developmentally disabled in the Town of Brookhaven.Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with one bill of costs.The determination that the petitioner failed to sustain its burden by clear and convincing evidence that the nature and character of the area where the proposed facility would be located would be “substantially altered” as a result of the establishment of the proposed facility is supported by substantial evidence (see, Mental Hygiene Law § 41.34 [c] [5]; Matter of Jennings v New York State Off. of Mental Health, 90 NY2d 227; Matter of Town of Brookhaven v New York State Off. of Mental Health, 214 AD2d 617). S. Miller, J. P., O’Brien, Ritter and Santucci, JJ., concur.